Citation Nr: 1130037	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for asthma and chronic obstructive pulmonary disease from April 26, 1999 to January 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1955 to November 1956.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2005 decision of the VA Regional Office (RO) in Pittsburgh, Pennsylvania.

The case was remanded by Board decision in June 2009 for additional development, to include whether chronic obstructive pulmonary disease (COPD) was intertwined with the issue on appeal.  By Board decision dated in October 2010, service connection for COPD was granted.  The issue of entitlement to a higher rating for asthma was remanded for further development. 

An April 2011 rating decision recharacterized the service-connected lung disability as asthma and COPD, and increased the 30 percent disability rating to 60 percent from April 26, 1999 to January 1, 2001.  A 100 percent disability rating was awarded from January 2, 2001.  A 100 percent evaluation is the maximum schedular evaluation for the service-connected disorder and is no higher rating is available.  This time frame of the appeal is longer for appellate consideration.  However, on a claim for higher rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation for all of the relevant time frame.  The claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

From April 26, 1999 to January 1, 2001, COPD with asthma was manifested by at least monthly visits to a physician for required care of exacerbations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for asthma and COPD, from April 26, 1999 to January 1, 2001, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.97, Diagnostic Codes 6602, 6604 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in March 2005 supplemented by correspondence dated August 2009 and October 2010 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notice regarding the effective date elements of the claims was sent to the Veteran in July 2006 and thereafter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA and private clinical evidence dated between 1999 and 2001 has been associated with the claims folder.  The case was remanded for further development in June 2009.  The appellant and his representative do not indicate that there is outstanding evidence that has not been received or considered.  The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  

Historically, a July 14, 2004 rating decision granted service connection for asthma.  The 30 percent disability rating was increased to 60 percent for asthma and COPD from April 26, 1999 to January 1, 2001 by rating action dated in April 2011.  A 100 percent disability rating was awarded from January 2, 2001.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011).  

The Veteran's service-connected lung disability is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6602-6604 (2011) asthma and chronic obstructive pulmonary disease (COPD).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of another to identify the basis or bases for the evaluation assigned.  38 C.F.R. § 4.27 (2011).

A 60 percent evaluation is assigned for asthma evidenced by a Forced Expiratory Volume, in one second (FEV-1) value of 40 to 55 percent predicted, or an FEV-1/Forced Vital Capacity (FVC) value of 40 to 55 percent predicted, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned where there is an FEV-1 of less than 40 percent predicted, or an FEV-1/FVC ratio of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or where the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.  Post-bronchodilator results are used in applying the results of pulmonary function tests to the rating criteria.  See 38 C.F.R. § 4.96 (d) (5).

A 60 percent evaluation is assigned for COPD for an FEV-1 value of 40 to 55 percent predicted, or an FEV-1/FVC value of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The maximum 100 percent rating is warranted where there is an FEV-1 of less than 40 percent predicted value, or Diffusion Capacity of the lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is less than 40 percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).

Factual Background

In January 1999, a pertinent impression of COPD, but not clearly a true diagnosis, was recorded.  The Veteran's wife called in March 1999 relating that the appellant had been admitted to Grove City because of shortness of breath.  Private clinical records reflect that the Veteran was admitted to the United Community Hospital in March 1999 indicating that on the day of admission while preparing to go to work, he became extremely short of breath, and was coughing up sputum from his lungs as well as from his sinus.  He related that he quickly became unable to breathe and that his family called an ambulance.  It was noted that upon arriving at the emergency room, he was found to be in acute exacerbation of COPD with possible pneumonia.  A chest X-ray at that time disclosed that the heart was unremarkable and the lungs were clear with no pleural effusions.  An impression of no active disease was noted.  

Later that same month, it was recorded that he had recently been discharged and was taking 15 milligrams of Prednisone daily.  The Veteran complained of respiratory distress.  In April 1999, he said that his breathing was fine.  In May 1999, it was noted that the Veteran had had a history of asthma for the past few years and had been a nonsmoker for 15 years.  The provider related that pulmonary function studies were suggestive of asthma, but with no evidence of any obstructive disease, and were almost normal.  The Veteran's symptoms were reported to be well controlled on medication.  A physical examination was essentially normal.  He received continuing follow-up for symptoms, primarily shortness of breath on slight exertion, and medication management.  

When seen in July 1999, the appellant related that he had been getting short of breath with wheezing and coughing up yellowish sputum.  The following day, he stated that he had finished his antibiotics, that the cough never left and was getting worse causing him to be unable to sleep.  He said that his chest felt as if someone were shutting his air off.  It was noted that the Veteran had a chronic cough with large amounts of whitish frothy mucus and shortness of breath and wheezing over the past three weeks.  Pulse oximeter was 93 percent RA (room air).  An expiratory wheeze was heard at the base of the right lung.  It was noted that he had finished Bactrim a week before for chronic sinusitis with exacerbation.  He was reported to be on a Beclometh nasal inhaler, as well as oral inhalers for asthma, and had drainage and persistent cough.  It was noted some 10 days later in July that he had been instructed to take 20 milligrams of Predisone for severe cough.  In late July 1999, it was recorded that the appellant had been placed on 40 milligrams of Prednisone since the previous Saturday.  The Veteran felt that his cough had been somewhat relieved.  Subsequently in July, the appellant was seen relating that he was experiencing increased wheezing and shortness of breath.  An assessment was rendered of COPD/asthma exacerbation - no evidence of infectious or cardiac etiology.  

August 1999 VA outpatient clinical records indicate that Veteran was being maintained on five milligrams of Prednisone, in addition to a number of other respiratory medications.  In September 1999, he complained of intermittent episodes of breathing problems requiring visits to the emergency room, steroids, antibiotics, and an ear, nose and throat evaluation for chronic sinus infections.  Subsequent records dating through 2000 show that the appellant continued to be followed for shortness of breath, cough, and respiratory distress with intermittent courses of Prednisone.  In May of that year, it was recorded that he had an episode where he could not catch his breath after coming home from work, whereupon his wife called 911.  He sometimes had to be taken to the emergency room for exacerbation of symptoms. 

A Northside hospital discharge summary dated in January 2000 reflects that the appellant had been admitted as a transfer from New Castle where he had presented acutely with an episode of respiratory failure requiring intubation.  It was noted that he had been at work and had just finished lunch when he walked about 100 feet and began to have symptoms of indigestion and heartburn that developed into shortness of breath and a syncopal episode.  Medications on admission were reported to include Beconase, Atrovert, Albuterol, Prednisone and Bactrim.  In the assessment, it was suspected that the Veteran's basic problem was gastroesophageal reflux disease as his symptoms appeared to have occurred in proximity to a meal.  It was also noted that there was probable severe bronchospasm or a laryngospasm prompting respiratory failure. 

A Jameson Memorial Hospital emergency room record dated in April 2000 reflects that the appellant was admitted for an asthmatic attack.  A chest X-ray was interpreted as showing clear lungs fields.  The cardiac shadow was normal in size and shape. 

Legal Analysis

After review of the lay and voluminous clinical evidence, the Board finds that an evaluation in excess of 60 percent for asthma and COPD, from April 26, 1999 to January 1, 2001, is not warranted.

The evidence from April 26, 1999 to January 1, 2001 reflects continuing treatment for asthma with clinical notations that include shortness of breath, coughing, COPD, and dyspnea on regular exertion.  The Veteran was shown to have been prescribed a regimen of various daily inhalational and oral bronchodilator therapies and anti-inflammatory medication, but continued to have periodic exacerbations.  The Board observes that he was placed on intermittent courses of Prednisone, a steroid, throughout the pertinent time frame for lung inflammation.  Although the duration of each course of treatment appears to have been limited, the necessity for administration of such is consistent with evidence of debilitating symptomatology.  The evidence reflects that Veteran visited the emergency room fairly often during the relevant time frame, and was also admitted on at least two occasions for shortness of breath, but more than one attack a week with episodes of respiratory failure is not demonstrated.  The Board finds that when the totality of the evidence between April 26, 1999 and January 1, 2001 is considered relative to the rating criteria, it substantially accords with the regulatory criteria for asthma that sets forth at least monthly visits to a physician for required care of exacerbations and intermittent courses of systemic corticosteroids.  In view of such, the Board concludes that the appellant's symptoms between April 26, 1999 and January 1, 2001 more nearly comport with the requirements for a 60 percent disability evaluation.

The Board finds that the maximum 100 percent rating is not warranted for the period between April 26, 1999 and January 1, 2001.  During that period, there was no demonstration of an FEV-1, or FEV-1/FVC or DLCO (SB) of less than 40 percent predicted for which a 100 percent disability evaluation might be considered.  The appellant was shown to have been prescribed Predisone intermittently for respiratory exacerbations, but daily systemic (oral or parenteral) high-dose corticosteroids or immuno-suppressive medications warranting a total disability rating is not documented.  The record does not indicate that he had cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension, or that he required the use of outpatient oxygen therapy during that time frame, elements for which a 100 percent disability rating might be warranted.  Chest x-rays during the period disclosed that the heart was unremarkable and that the lungs were clear with no active disease.  An episode of acute respiratory failure requiring intubation was noted on private discharge summary in January 2000, but it was suspected that the Veteran's basic problem at that time was gastroesophageal reflux disease prompting a probable severe bronchospasm or a laryngospasm.  It appears that the Veteran continued to work throughout this time frame.

Ultimately, the Veteran's pulmonary disability picture between April 26, 1999 and January 1, 2001, more nearly approximates the criteria for a 60 percent evaluation under the diagnostic criteria for asthma and COPD.  See 38 C.F.R. § 4.7.  Absent a finding of more severe impairment, an evaluation in excess of 60 percent for asthma and COPD is not warranted between April 26, 1999 and January 1, 2001.

Finally, the Board has considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b) (1) (2011) for asthma with COPD between April 26, 1999 to January 1, 2001.  In this regard, the Board finds that the rating assigned for this period precisely contemplates the symptoms associated with this service-connected disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated, and the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against a rating in excess of 60 percent for asthma with COPD between April 26, 1999 to January 1, 2001.  There is no doubt to be resolved, and a higher evaluation is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for asthma with COPD from April 26, 1999 to January 1, 2001 is denied.



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


